           Case 1:20-vv-00268-UNJ Document 42 Filed 04/07/21 Page 1 of 4




    In the United States Court of Federal Claims
                                   OFFICE OF SPECIAL MASTERS
                                           No. 20-268V
                                          UNPUBLISHED


    MAUREEN HIGGINS-ABATO,                                      Chief Special Master Corcoran

                         Petitioner,                            Filed: March 5, 2021
    v.
                                                                Special Processing Unit (SPU);
    SECRETARY OF HEALTH AND                                     Damages Decision Based on Proffer;
    HUMAN SERVICES,                                             Influenza (Flu) Vaccine; Guillain-
                                                                Barre Syndrome (GBS)
                         Respondent.


Jessica Olins, Maglio Christopher & Toale, PA, Washington, DC, for petitioner.

Claudia Barnes Gangi, U.S. Department of Justice, Washington, DC, for respondent.


                                 DECISION AWARDING DAMAGES 1

       On March 11, 2020, Maureen Higgins-Abato filed a petition for compensation
under the National Vaccine Injury Compensation Program, 42 U.S.C. §300aa-10, et seq. 2
(the “Vaccine Act”). Petitioner alleges that she suffered from Guillain-Barre Syndrome
(“GBS”) as a result of an influenza (“flu”) vaccine administered on September 2, 2017.
Petition at 1, 5. The case was assigned to the Special Processing Unit of the Office of
Special Masters.

        On October 21, 2020, a ruling on entitlement was issued, finding Petitioner entitled
to compensation for GBS. On March 5, 2021, Respondent filed a proffer on award of
compensation (“Proffer”) indicating Petitioner should be awarded $215,526.60. Proffer at
1. In the Proffer, Respondent represented that Petitioner agrees with the proffered award.


1
   Because this unpublished decision contains a reasoned explanation for the action in this case, I am
required to post it on the United States Court of Federal Claims' website in accordance with the E-
Government Act of 2002. 44 U.S.C. § 3501 note (2012) (Federal Management and Promotion of Electronic
Government Services). This means the decision will be available to anyone with access to the
internet. In accordance with Vaccine Rule 18(b), Petitioner has 14 days to identify and move to redact
medical or other information, the disclosure of which would constitute an unwarranted invasion of privacy.
If, upon review, I agree that the identified material fits within this definition, I will redact such material from
public access.
2
  National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755. Hereinafter, for ease
of citation, all “§” references to the Vaccine Act will be to the pertinent subparagraph of 42 U.S.C. § 300aa
(2012).
          Case 1:20-vv-00268-UNJ Document 42 Filed 04/07/21 Page 2 of 4



Id. Based on the record as a whole, I find that Petitioner is entitled to an award as stated
in the Proffer.

     Pursuant to the terms stated in the attached Proffer, I award Petitioner a lump
sum payment of $215,526.60 in the form of a check payable to Petitioner. This
amount represents compensation for all damages that would be available under § 15(a).

       The clerk of the court is directed to enter judgment in accordance with this
decision. 3

IT IS SO ORDERED.


                                         s/Brian H. Corcoran
                                         Brian H. Corcoran
                                         Chief Special Master




3
  Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by the parties’ joint filing of notice
renouncing the right to seek review.


                                                    2
          Case 1:20-vv-00268-UNJ Document 42 Filed 04/07/21 Page 3 of 4




                IN THE UNITED STATES COURT OF FEDERAL CLAIMS
                          OFFICE OF SPECIAL MASTERS

__________________________________________
                                          )
MAUREEN HIGGINS-ABATO,                    )
                                          )
                  Petitioner,             )
                                          )                    No. 20-268V
v.                                        )                    Chief Special Master Corcoran
                                          )                    ECF
SECRETARY OF HEALTH AND                   )
HUMAN SERVICES,                           )
                                          )
                  Respondent.             )
__________________________________________)

                       PROFFER ON AWARD OF COMPENSATION

       On October 16, 2020, respondent filed a Rule 4(c) Report, in which he conceded that

petitioner sustained a Table injury of Guillain-Barre Syndrome (“GBS”) from the flu vaccine

administered on September 7, 2017; that the records show that the case was timely filed; that the

vaccine was received in the United States; and that petitioner satisfies the statutory severity

requirement by suffering the residual effects or complications of her injury for more than six

months after vaccine administration. ECF No. 23. On October 21, 2020, the Court issued a

Ruling on Entitlement, finding that petitioner is entitled to compensation. ECF No. 26.

I.     Items of Compensation

       Based upon the evidence of record, respondent proffers that petitioner should be awarded

$215,526.60, which represents all elements of compensation to which petitioner would be

entitled under 42 U.S.C. § 300aa-15(a). 1 Petitioner agrees.




1
 Should petitioner die prior to the entry of judgment, the parties reserve the right to move the
Court for appropriate relief. In particular, respondent would oppose any award for future
medical expenses, future lost earnings, and future pain and suffering.
            Case 1:20-vv-00268-UNJ Document 42 Filed 04/07/21 Page 4 of 4




II.       Form of the Award

          Petitioner is a competent adult. Evidence of guardianship is not required in this case.

Respondent recommends that the compensation provided to petitioner should be made through a

lump sum payment of $215,526.60, in the form of a check payable to petitioner. Petitioner

agrees.

                                                Respectfully submitted,

                                                BRIAN M. BOYNTON
                                                Acting Assistant Attorney General

                                                C. SALVATORE D’ALESSIO
                                                Acting Director
                                                Torts Branch, Civil Division

                                                HEATHER L. PEARLMAN
                                                Acting Deputy Director
                                                Torts Branch, Civil Division

                                                /s/ Claudia B. Gangi
                                                CLAUDIA B. GANGI
                                                Senior Trial Attorney
                                                Torts Branch, Civil Division
                                                U.S. Department of Justice
                                                P.O. Box 146
                                                Benjamin Franklin Station
                                                Washington, D.C. 20044-0146
                                                Tel.: (202) 616-4138
                                                Email: claudia.gangi@usdoj.gov


Dated: March 5, 2021
